         Case 2:18-cv-01254-JHE Document 23 Filed 06/05/19 Page 1 of 3                        FILED
                                                                                     2019 Jun-05 PM 04:26
                                                                                     U.S. DISTRICT COURT
                                                                                         N.D. OF ALABAMA


                IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF ALABAMA
                         SOUTHERN DIVISION

Erica Cooper, individually and on        )
behalf of all others similarly situated, )
                                         )
        Plaintiff,                       )
                                         )
        v.                               )    No. 2:18-cv-1254-JHE
                                         )
Atlantic Credit & Finance, Inc., a       )
Virginia corporation, and Midland )
Funding, LLC, a Delaware limited )            Class Action
liability company,                       )
                                         )
        Defendants.                      )

                               NOTICE OF APPEAL

      Notice is hereby given that Plaintiff in the above-named case, Erica Cooper,

individually and on behalf of all others similarly situated, hereby appeals to the

United States Court of Appeals for the Eleventh Circuit from the final judgment in

this action, entered on May 10, 2019, granting Defendants’ motion to dismiss.

Copies of the Court’s Memorandum Opinion (Doc. 21), and Dismissal Order (Doc.

22), dismissing the case are attached hereto as Group Exhibit A.

                                              Erica Cooper, individually and on
                                              behalf of all others similarly situated,

                                              By: /s/ David J. Philipps__________
                                              One of Plaintiff’s Attorneys
Dated: June 5, 2019
        Case 2:18-cv-01254-JHE Document 23 Filed 06/05/19 Page 2 of 3




David J. Philipps          (Ill. Bar No. 06196285)
Mary E. Philipps           (Ill. Bar No. 06197113)
Philipps & Philipps, Ltd.
9760 S. Roberts Road
Suite One
Palos Hills, Illinois 60465
(708) 974-2900
(708) 974-2907 (FAX)
davephilipps@aol.com
mephilipps@aol.com

Bradford W. Botes      (AL Bar No. ASB-1379043B)
Bond, Botes, Reese & Shinn, P.C.
15 Southlake Lane
Suite 140
Birmingham, Alabama 35244
(205) 802-2200
(205) 870-3698 (FAX)
bbotes@bondnbotes.com




                                         2
        Case 2:18-cv-01254-JHE Document 23 Filed 06/05/19 Page 3 of 3




                          CERTIFICATE OF SERVICE

        I hereby certify that on June 5, 2019 a copy of the foregoing Notice of
Appeal was filed electronically. Notice of this filing was sent to the following
parties by operation of the Court’s electronic filing system. The parties may access
this filing through the Court’s system.


Chase Tristian Espy                   cespy@balch.com
Jason B Tompkins                      jtompkins@balch.com
BALCH & BINGHAM LLP
1901 Sixth Ave North
Suite 1500
Birmingham, Alabama 35201

/s/ David J. Philipps____
David J. Philipps
Philipps & Philipps, Ltd.
9760 South Robert Road
Suite One
Palos Hills, Illinois 60465
davephilipps@aol.com




                                         3
